Citation Nr: 0803981	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  03-25 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1955 to 
July 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Mary 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Wichita, Kansas.
	
In June 2007, the Board denied entitlement to service 
connection for a low back disorder, to include as secondary 
to service-connected left knee disability.  The veteran 
subsequently appealed to the Court of Appeals for Veterans 
Claims (Court).  In a December 2007 Joint Motion for Remand, 
which was granted by Order of the Court in December 2007, the 
parties (the Secretary of VA and the veteran) determined that 
a remand was warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2004, the veteran testified at a personal hearing 
before an Acting Veterans Law Judge; a transcript of that 
hearing is of record.  In January 2008, the Board notified 
the veteran and his accredited representative that the Acting 
Veterans Law Judge who presided at his hearing in March 2004, 
had left the Board.  The veteran was advised in writing that 
he had the right to another hearing by another Veterans Law 
Judge.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 
20.707 (2007).  In January 2008, the veteran's accredited 
representative responded that the veteran wanted to attend at 
the RO a videoconference hearing before a Veterans Law Judge 
in connection with his appeal.

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules videoconference hearings, a 
remand of this matter is warranted.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing at the RO, 
pursuant to his January 2008 request.  He 
and his accredited representative should 
be notified of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2007).  After the hearing, the 
claims file should be returned to the 
Board in accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



